DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2010/0221141).
Considering claim 1, Tonn teaches an aluminum plain bearing alloy (abstract).  The bearing alloy is taught to have a supporting layer of steel, etc. (Paragraph 21) (i.e. a sliding member with a base material layer and an alloy overlayer).  The aluminum alloy contains bismuth as a single soft phase (Paragraph 16) where the bismuth is distributed in the aluminum alloy (Paragraph 13) and the bismuth is distributed as spherical droplets (Paragraphs 14 and 16).  
While not teaching a singular example of the instantly claimed sliding member where A + Aσ is 3.0 or less and C + Cσ being 0.70 µm2 or less this would have been obvious to one of ordinary skill in the art in view of the teachings of Tonn as this is considered a conventionally known combination of alloy and spherical soft particle known to form bearings and one would have had a reasonable expectation of success.  Regarding the claimed A + Aσ being 3.0 or less, Tonn teaches spherical bismuth particles and spherical particles have an aspect ratio of about 1.0 and as the particles are only disclosed as “spherical” this is considered to teach a minimal standard deviation as there is no reference to oblate particles (i.e. an aspect ratio greater than about 1) and Tonn teaches where the alloy is subjected to heat treatment to remove long bismuth lamellae to form the finely distributed spherical drops (Paragraph 14).  As such, Tonn is expected to overlap the claimed A + Aσ being 3.0 or less, absent an objective showing.  See MPEP 2144.05.  Tonn is silent regarding the claimed C + Cσ being 0.70 µm2 or less.  However, Tonn teaches where the particles are smaller than 20 microns in size (Paragraph 14) and this is considered to optionally teach where the bismuth particles may be anywhere in the disclosed range and it would have been obvious to one of ordinary skill in the art to select any portion of the ranges disclosed by Tonn.  Therefore, this is considered to render obvious the use of particles having substantially the same size including a diameter and standard deviation overlapping that which is claimed (C + Cσ being 0.70 µm2 or less).  See MPEP 2144.05.
Considering claim 2, Tonn is silent regarding the claimed standard deviation of areas of Voronoi polygons.  However, Tonn teaches where the particles are smaller than 20 microns in size (Paragraph 14) and this is considered to optionally teach where the bismuth particles may be anywhere in the disclosed range and it would have been obvious to one of ordinary skill in the art to select any portion of the ranges disclosed by Tonn.  Therefore, this is considered to render obvious the use of particles having substantially the same size (i.e. a Bσ being 0.80 µm2 or less).  See MPEP 2144.05.
Considering claim 4, Tonn teaches the use of aluminum for the matrix phase and bismuth for the soft phase (Paragraphs 13 and 15).

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.  Applicant argues that Tonn teaches a particle diameter small than 20 µm and that the method of Tonn is a continuous cast at 270-400 ˚C and “The average particle diameter of the bismuth droplet produced in the process described by Tonn is inherently larger than the diameter satisfying the feature recited in amended claim 1” and that it is difficult to control dispersions of diameters of the bismuth droplets in continuous casting (remarks p. 6).  This is not persuasive as applicant states this inherently larger size exists without providing objective evidence or technical reasoning and therefore this amounts to argument alone and applicant is reminded that this is insufficient to rebut the prima facie case.  See MPEP 2145 (I).  Tonn teaches a particle size overlapping that which is claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  
In response to the instant Office action applicant is encouraged to provide objective evidence by way of an affidavit/declaration under 37 CFR 1.132 per MPEP 716 demonstrating a difference over the prior art of Tonn and/or demonstrating criticality to the claimed ranges or other secondary considerations of non-obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784